Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Pub No. US 2018/0006138 A1, hereinafter Cheng) and further in view of Lai et al. (Pub No. US 2017/0207166 A1, hereinafter Lai).
	With regards to claim 20, Cheng teaches a structure, comprising: 
a substrate (see Fig. 13, substrate 102); 
a patterned hardmask disposed on features formed in the substrate (see Fig. 13, patterned hardmask 104 disposed on features 1302); and 
doped spacers disposed, adjacent to one another, on the patterned hardmask (see Fig. 13, doped spacers 804 adjacent to one another), 
and wherein the doped spacers, the patterned hardmask, and the features have a common sidewall (see Fig. 13, doped spacers 804, patterned hardmask 104, features 1302 with common sidewall).
Cheng, however, is silent teaching wherein a given one of the doped spacers comprises a cut region along a length thereof separating a portion of the given doped spacer from another portion of the given doped spacer.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to produce a spacer pattern as claimed since this type of claimed pattern is merely a design choice for one of ordinary skill in the art.  Here, one would be motivated to pattern the spacers in the claimed pattern as taught by Lai for purposes of mapping specific circuitry in order to fulfill particular requirements of the device.

Allowable Subject Matter
Claims 1-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML